Citation Nr: 0514555	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for skin cancer of the 
ear and neck, a residual of exposure to the defoliant Agent 
Orange (AO).  

2.	Entitlement to service connection for hypertension.  

3.	Entitlement to service connection for peripheral vascular 
disease, including phlebitis.  

4.	Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.	Entitlement to service connection for a disability 
manifested by hyperlipidemia.  

7.	Entitlement to service connection for Type II Diabetes 
Mellitus, a residual of exposure to the defoliant AO.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	Skin cancer of the ear and neck was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event, including as a 
result of exposure to AO.

2.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Peripheral vascular disease, including phlebitis, was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

4.	CFS was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

5.	A chronic PTSD is not currently demonstrated.  

6.	Hyperlipidemia is a laboratory test result and is not a 
disability for VA compensation purposes

7.	The veteran does not have evidence of Type II Diabetes 
Mellitus, including as a result of exposure to AO.


CONCLUSIONS OF LAW

1.	Skin cancer of the ear and neck was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.	Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.	Peripheral vascular disease, including phlebitis, was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.	CFS was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.	PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2004).

6.	Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(c) 
(2003).

7.	Diabetes Mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in October 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for various 
disorders, including skin cancer; hypertension; peripheral 
vascular disease, including phlebitis; CFS; PTSD; 
hyperlipidemia; and Type II Diabetes Mellitus.  Two of these 
disorders, skin cancer and Diabetes Mellitus, he attributes 
to exposure to Agent Orange while serving in the Republic of 
Vietnam.  He also attributes his claimed PTSD to this 
service.  It is noted that review of his service medical 
records shows no evidence to any of these disorders.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cancer, hypertension, and Diabetes 
Mellitus, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Post-service medical records submitted by the veteran in 
support of his claim show evidence of many of his claimed 
disorders.  These records consist of private treatment 
reports dated from 1997 to 2003, many of which were utilized 
by the Social Security Administration in a determination by 
that agency regarding the veteran's unemployability.  The 
records show squamous cell carcinoma of the skin dating from 
1997 and again in 2001.  Fibromyalgia and CFS are 
demonstrated in records dating in 2000 and 2001 and phlebitis 
is shown in October 2002.  Hypertension is shown in July 
2001, although earlier records show that the veteran was 
taking an anti-hypertensive medication earlier than this date 
so the disorder was probably manifested prior to 2001.  What 
the records do not show is any relationship between these 
disabilities and the veteran's period of active duty.  
Neither do they show manifestations within one year of the 
veteran's separation from service.  While many cancer 
disorders are subject to the presumption for veterans exposed 
to the defoliant AO, skin cancer is not among them.  Under 
these circumstances, service connection is not warranted.  

Regarding the veteran's claim for service connection for 
PTSD, it is noted that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304 (f).  

Review of the medical records submitted in support of the 
veteran's claim shows treatment for psychiatric disorders, 
including anxiety and a generalized mood disorder.  The 
records do not show that the veteran has manifested PTSD.  
Service records show no evidence that the veteran was exposed 
to combat while he was on active duty in Vietnam and further 
attempts to verify combat service are not necessary at this 
time as PTSD is not demonstrated in the record.  Under these 
circumstances, service connection must be denied.  

The veteran contends that his hyperlipidemia should be 
service connected because, he states, it occurred while on 
active duty.  Although the medical evidence documents the 
current presence of hyperlipidemia, the evidence fails to 
demonstrate that this is anything other than an abnormal 
laboratory value rather than a disability.  Again current 
disability is required.

Finally, the veteran is claiming service connection for Type 
II Diabetes Mellitus.  It is noted that, if this disorder 
becomes manifest to a compensable degree, service connection 
may be established on the basis of regulations applicable to 
the defoliant AO.  In this case; however, no manifestation of 
the disorder has been documented.  As such, service 
connection is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for skin cancer of the ear and neck, a 
residual of exposure to the defoliant Agent Orange (AO), is 
denied.  

Service connection for hypertension is denied.  

Service connection for peripheral vascular disease, including 
phlebitis, is denied.  

Service connection for CFS is denied.  

Service connection for PTSD is denied.  

Service connection for a disability manifested by 
hyperlipidemia is denied.  

Service connection for Type II Diabetes Mellitus, a residual 
of exposure to the defoliant AO, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


